DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
This application is in condition for allowance except for the presence of claims 17-20 directed to an invention non-elected without traverse. Accordingly, claims 17-20 have been cancelled.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Cancel claims 17-20.
Response to Arguments
Applicant’s arguments (10/28/21 Remarks: page 9, line 18 – page 11, line 10) with respect to the rejection of claims 1, 4-6, 8, & 13-16 under 35 USC §102 and the objection to claims 7 & 9-12 have been fully considered and are persuasive. The rejection of claims 1, 4-6, 8, & 13-16 under 35 USC §102 and the 
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
With respect to claims 1 & 16 (and dependent claims  4-6, 8, & 13-15), the art of record does not teach or suggest the recited classification of pixels into darkest, intermediate, and brightest, conversion of each of these classifications into a corresponding color, and output of a preview image composed of these color values in conjunction with the recited iris recognition arrangement in which a critical time period of safe infrared light exposure is determined and an iris authentication is determined to be successful based on a match during the critical time period or determined to be a failure based on a determined number on no-match results during the critical time period.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning the contents of this communication or earlier communications from the examiner should be directed to Stephen M. Brinich at 571-272-7430 (voice) or 571-273-7430 (fax).
Any inquiry relating to the status of this application, entry of papers into this application, or other any inquiries of a general nature concerning application processing should be directed to the Tech Center 2600 Customer Service center at 571-272-2600 or to the USPTO Contact Center at 800-786-9199 or 571-272-1000.
The examiner can normally be reached on weekdays 7:30-4:00 Eastern Time.
If attempts to contact the examiner and the Customer Service Center are unsuccessful, supervisor Claire Wang can be contacted at 571-270-1051.
Hand-carried correspondence may be delivered to the Customer Service Window, located at the Randolph Building, 401 Dulany Street, Alexandria, VA 22314.
/S. M. B./
Examiner, Art Unit 2663
/SEAN M CONNER/     Primary Examiner, Art Unit 2663